 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, and the                No. 2:12-cv-1699-KJM-EFB
      STATE OF CALIFORNIA, et al., ex rel.
12    LOYD F. SCHMUCKLEY, JR.,
13                       Plaintiffs,                   ORDER AFTER HEARING
14              v.
15    RITE AID CORPORATION,
16                       Defendant.
17

18          This case was before the court on June 19, 2019, for hearing on plaintiff-intervenor State

19   of California’s motion to compel defendant Rite Aid Corporation to provide further responses to

20   California’s Request for Production of Documents (“RPD”) numbers 1, 2, 15, and 16 and for

21   evidentiary sanctions pursuant to Federal Rule of Civil Procedure 37. ECF No. 207. California

22   Deputy Attorney Generals Emmanuel Salazar and Bernice Yew appeared on behalf of California.

23   Attorneys Michael Eagan and Benjamin Smith appeared on behalf of Rite Aid.

24          For the reasons stated on the record, California’s motion is granted as to RPD Nos. 1 and

25   2 and denied as to its request for evidentiary sanctions under Rule 37. Further, California’s

26   motion is granted as to RPD Nos. 15 and 16 for the following reasons.1

27
            1
             At the June 19 hearing, the court granted California’s motion as to RPD 1 and 2 but
28   submitted the matter as to RPD 15 and 16.
                                                      1
 1          Rite Aid argues that RPD Nos. 15 and 16 improperly seek documents that are outside the
 2   scope of the first phase of discovery. ECF No. 212 at 19-23. Discovery in this action was
 3   bifurcated into two phases, with the first phase limited to information concerning a sample of
 4   1,904 claims for Code 1 diagnosis-restricted drugs and the second phase encompassing all other
 5   discovery. ECF No 128 at 4-5. However, the first phase of discovery concluded on June 26,
 6   2019 (ECF No. 176 at 7), and Rite Aid concedes that requests numbers “15 and 16 are squarely
 7   the topic of Phase 2 discovery . . . .” (ECF No. 212 at 20). Given that the second phase of
 8   discovery has now commenced, there is no longer any basis for withholding documents
 9   responsive to RPD Nos. 15 and 16.
10          Accordingly, it is hereby ORDERED that California’s motion to compel (ECF No. 207) is
11   granted in part and denied in part as follows:
12          1. The motion is granted as to RPD Nos. 1 and 2. By no later than October 23, 2019, Rite
13   shall produce copies of all responsive documents, including copies of scanned prescriptions, hard
14   copy prescriptions, and “patient medication profiles”2 related to the 1,904 sample claims.
15          2. The motion is granted as to RPD Nos. 15 and 16. Rite Aid shall produce all responsive
16   documents as soon as practical, with all documents produced by no later than October 23, 2019.
17          3. The motion is denied as to California’s request for evidentiary sanctions pursuant to
18   Rule 37.
19   DATED: July 1, 2019.
20

21

22

23

24

25

26
            2
27            At the hearing, the parties also referred to “patient medication profiles” as “patient
     medication histories,” “historical prescription records,” and “earlier-in-time prescription records.”
28   See ECF No. 223 at 12, 21-22.
                                                        2
